Citation Nr: 0526512	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to the service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the claim.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in August 2004, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence indicates that the 
veteran's nonservice-connected left knee disorder was 
aggravated, at least in part, by the service-connected right 
knee disorder.


CONCLUSION OF LAW

A left knee disorder has been aggravated by the service-
connected right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the RO provided the necessary preadjudication 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for secondary service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as September 
2004 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he developed a 
left knee disorder, which ultimately resulted in a total left 
knee arthroplasty, due to his service-connected right knee 
disorder, which also necessitated total arthroplasty.  

The veteran's service medical records reflect that he underwent 
an arthrotomy of the right knee with a right medial meniscectomy 
in December 1977, while on active duty.  Service connection was 
subsequently established for a right knee disorder by a December 
1988 rating decision.  The veteran continued to have right knee 
problems, and ultimately underwent a total right knee 
arthroplasty in October 2002.  The pre- and post-operative 
diagnosis was severe post-traumatic osteoarthritis of the right 
knee.  He also underwent a total left knee arthroplasty in 
January 2003, with pre- and post-operative diagnoses of severe 
osteoarthritis, left knee; and arthrofibrosis, status-post right 
total knee arthroplasty.  

The evidence in support of the veteran's claim includes a 
February 2004 statement from S. J. F., M.D. (hereinafter, "Dr. 
F"), the attending physician for both of the total knee 
arthroplasties.  Dr. F noted that the veteran had been under his 
care for both knees, particularly the left knee.  He opined that 
the underlying etiology of the left knee problems was in large 
part due to compensatory changes because of the disability in the 
right leg which led to surgery on the left leg prior to what 
otherwise would be expected.  Also on file are Dr. F's treatment 
records of the veteran, dated in 2002 and 2003.

The evidence against the veteran's claim includes an April 2004 
VA medical opinion, in which the clinician noted that Dr. F's 
office records as well as other medical records in the veteran's 
folder had been reviewed.  After summarizing relevant findings in 
these records, the clinician stated that there was no possible 
medical rationale that would indicate that an individual with a 
degenerative process in one knee was more likely to develop 
degenerative changes in the other knee because of compensating 
changes in the gait.  Of note, the clinician stated that it was 
quite impossible to favor one knee without favoring the other 
knee, and that the presence of a chronic, debilitating condition 
in one knee was more apt to decrease the likelihood of stress-
related activities that would lead to microtrauma that eventually 
resulted in degenerative arthritis.  Further, the examiner stated 
that, unfortunately, physicians had often acquiesced to patient 
request for medical confirmation of their unusual claims without 
considering that there were no legitimate medical studies or 
evidence to support their confirmations.  Therefore, the 
clinician concluded that the arthritis and subsequent total knee 
replacement in the veteran's left knee was not caused by or a 
result of the service-connected right knee problem.

As there was competent medical evidence both for and against 
the veteran's claim, the Board sought an independent medical 
expert's opinion (IME) to resolve this matter pursuant to 
38 C.F.R. § 20.901(d).  In May 2005, an IME was promulgated 
by W. A. J., M.D. (hereinafter "Dr. J") who noted that he 
had reviewed the veteran's administrative chart as well as 
the opinions promulgated by Dr. F and the April 2004 VA 
examiner.  Dr. J stated, among other things, that the veteran 
had a well-established medial compartment osteoarthritis of 
the left knee when he was first seen by Dr. F, and that this 
arthritis was not related to any prior surgery and was likely 
caused by an underlying angular malalignment of the knee 
(varus alignment).  Further, Dr. J stated that this arthritis 
was likely made more symptomatic and the progression 
accelerated by the veteran's weight of 268 pounds with a 
height of 5'9" as documented by records dated in October 
2001.  However, Dr. J stated that he agreed that as the 
veteran became more symptomatic on the right side that he 
likely placed more weight on his left lower extremity during 
gait.  Dr. J thought this might have accelerated the 
development of symptoms in his left knee, but did not think 
they were causative.  Consequently, Dr. J opined that the 
veteran had medial compartment arthritis of the left knee 
which predated the development of severe symptoms in the 
right knee and the "knee" for right total knee replacement.  
Nevertheless, he did think that during the period of symptoms 
in the right knee and during the period of recovery from 
total knee replacement, that it was quite likely that the 
veteran put a large amount of his weight on his left lower 
extremity which accelerated his need for treatment of his 
left knee arthritis, but it was not the cause of his left 
knee arthritis.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Thus, establishing service 
connection on a secondary basis requires evidence: (1) 
establishing that the current disability proximately resulted 
from a service-connected disability or (2) showing the degree of 
current disability due to aggravation by a service-connected 
disability.  By aggravation, the Board means a permanent increase 
in the severity of a disability beyond normal progression.


Analysis.  In the instant case, the Board finds that service 
connection for the degree of increased disability in the left 
knee that is due to the service-connected right knee is 
warranted.

As an initial matter, the Board notes that there is no 
evidence of record which relates the current left knee 
disorder directly to any event of active service, nor does 
the veteran contend otherwise.  Thus, in the adjudication 
that follows, the Board will only address whether service 
connection is warranted as secondary to the service-connected 
right knee disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  Nevertheless, there is competent 
medical evidence of record which addresses his claim of 
secondary service connection, specifically the February 2004 
statement from Dr. F, the April 2004 VA medical examination, 
and the May 2005 IME from Dr. J.

As detailed above, Dr. F's statement supports the veteran's 
claim, while the April 2004 VA examiner's opinion is against 
the claim.  Further, both clinicians had an adequate 
foundation upon which to base their respective opinions.  Dr. 
F had treated the veteran for several years for his bilateral 
knee problems, while the VA examiner both examined the 
veteran and reviewed his claims folder.  Therefore, an IME 
was requested from Dr. J to resolve this matter.  Inasmuch as 
Dr. J reviewed the record, particularly the opinions of both 
Dr. F and the April 2004 VA examiner, the Board finds that 
his opinion is entitled to the most weight in the instant 
case.

In his IME, Dr. J concluded that the service-connected right 
knee disorder was not the direct cause of the veteran's left 
knee arthritis.  However, Dr. J's opinion did indicate that 
the altered gait caused by the right knee disorder aggravated 
the service-connected left knee disorder.  Granted, Dr. J did 
not specifically state it caused a permanent increase in the 
severity of the left knee disorder beyond its natural 
progression, but the wording used in his IME does convey that 
impression.  Although it is not clear from the medical record 
the extent the service-connected right knee disorder 
aggravated the left knee beyond natural progression, this 
goes toward the appropriate disability evaluation for the 
left knee which is separate and distinct from the appellate 
issue of whether service connection is warranted.  See 
Maggitt v. West, 202 F. 3d 1370, 1375 (Fed. Cir. 2000).

The Board further notes that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions, an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Taking into consideration the benefit of the doubt doctrine, 
as well as the Court's holding in Allen, supra, the Board 
concludes that the veteran is entitled to a grant of service 
connection for the degree of increased disability in the left 
knee caused by the service-connected right knee disorder.




ORDER

Service connection for the degree of increased disability in 
the left knee that is due to the service-connected right knee 
condition is granted, subject to the regulations applicable 
to the payment of monetary benefits.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


